Citation Nr: 0740882	
Decision Date: 12/28/07    Archive Date: 01/03/08	

DOCKET NO.  98-16 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a cough, claimed as secondary to exposure to 
asbestos. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine with disc bulges at L5 - S1 
and L4-L5, currently evaluated at 60 percent. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a 
uvulopalatopharyngoplasty, currently evaluated at 10 percent.   

4.  Entitlement to an initial evaluation in excess of 10 
percent from June 5, 2000, and to a compensable evaluation 
prior to June 5, 2000, for a deviated nasal septum.  

5.  Entitlement to a higher initial (compensable) evaluation 
for residuals of fractured ribs of the left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1972 to December 1996, appealed those decisions to the BVA, 
and the case was referred to the Board for appellate review.  
In April 2000 and March 2005, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  

The issue of entitlement to an evaluation in excess of 
10 percent for postoperative residuals of a 
uvulopalatopharyngoplasty will be addressed in the REMAND 
portion of the decision below.  




FINDINGS OF FACT

1.  On September 13, 2007, at the veteran's hearing before 
the BVA at the RO and prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that a withdrawal of the issues on appeal of service 
connection for a disability manifested by a cough, claimed as 
secondary to exposure to asbestos, and for an evaluation in 
excess of 60 percent for degenerative joint disease of the 
lumbar spine with disc bulges at L5 - S1 and L4-L5 was 
requested.

2.  The fracture of the left ribs have not required removal 
or resection of any ribs.  

3.  Prior to June 5, 2000, the veteran's deviated nasal 
septum had not manifested a 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side and as of June 5, 2000, the veteran was in receipt of 
the maximum schedular evaluation for a deviated nasal septum.

4.  The deviated nasal septum is not shown to present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of a Substantive Appeal by 
the veteran with respect to the issues of service connection 
for a disability manifested by a cough, claimed as secondary 
to exposure to asbestos, and for an evaluation in excess of 
10 percent for degenerative joint disease of the lumbar spine 
with disc bulges at L5 - S1 and L4-L5 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for a compensable initial evaluation prior 
to June 5, 2000, and to an initial evaluation in excess of 
10 percent from June 5, 2000, for a deviated nasal septum 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic 
Code 9502 (2007).  

3.  The criteria for an initial (compensable) evaluation for 
residuals of fractured ribs of the left side have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5297 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that at the 
veteran's hearing before the BVA at the RO in September 2007 
he specifically requested that the issues of entitlement to 
service connection for a disability manifested by a cough, 
claimed as due to exposure to asbestos, and the claim for an 
evaluation in excess of 60 percent for degenerative joint 
disease of the lumbar spine with disc bulges at L5 - S1 and 
L4-L5 be withdrawn.  Under 38 U.S.C.A. § 7105 (West 2002) the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision, 38 C.F.R. § 20.202, 
or on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn these two issues on appeal, and 
hence there remains no allegations of error or fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issues of service connection 
for a disability manifested by a cough, claimed as due to 
asbestos exposure, and for an evaluation in excess of 
60 percent for degenerative joint disease of the lumbar spine 
with disc bulges at L5 - S1, and these issues on appeal are 
dismissed.  

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2003, March 2006 and June 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his fractured rib residuals and his deviated 
nasal septum do not accurately reflect the severity of those 
disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluation of Deviated Nasal Septum

By way of background, a Hearing Officer decision dated in 
February 1999 granted service connection for a deviated nasal 
septum.  That decision assigned a noncompensable evaluation 
under Diagnostic Code 6502.  After the veteran expressed 
disagreement with the assignment of the noncompensable 
evaluation, a rating decision dated in January 2003 assigned 
a 10 percent evaluation effective from June 5, 2000.  The 
Board also observes that a rating decision dated in March 
2007 assigned a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on surgical or other 
treatment necessitating convalescence between June 22, 2000, 
through July 2003 with a 10 percent evaluation restored from 
August 2003.  

Under Diagnostic Code 6502, a 10 percent evaluation is for 
assignment for deviation of a nasal septum with evidence of 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The 10 percent evaluation 
represents the maximum schedular evaluation for that 
disability under the Schedule for Rating Disabilities.  
However, in every instance where the schedule does not 
provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation will be assigned when the 
requirements for the compensable evaluation are not met.  
38 C.F.R. § 4.31.  

After reviewing the evidence of record, the Board finds that 
the initial evaluations assigned by the RO, specifically the 
noncompensable evaluation assigned prior to June 5, 2000, and 
the 10 percent schedular evaluation assigned from that date, 
are appropriate and that the evidence does not support an 
evaluation in excess of either evaluation during the course 
of this appeal.  In this regard, a May 1997 VA general 
medical examination disclosed no clinical findings regarding 
the degree of any nasal obstruction.  A June 1998 VA 
examination noted that the veteran had approximately a 
20 percent obstruction on the right side and a 75 percent 
obstruction on the left side.  

However, a VA examination performed June 5, 2000, disclosed 
that the bilateral inferior turbinates were inflamed and 
edematous with a left septal deviation and bilateral bone 
spurs.  Following application of nasal decongestion it was 
noted that the bilateral inferior turbinates were still 
enlarged.  It was also noted that the veteran had no evidence 
of purulent drainage or sinusitis-type symptoms and the 
examiner found no evidence of chronic sinusitis.  The 
pertinent diagnosis following the examination was a severe 
left-sided nasal septum deviation.  The examiner recommended 
that the veteran undergo surgery to improve his nasal 
obstruction.  Subsequently-dated VA medical records show that 
the veteran did undergo a septoplasty with bilateral inferior 
turbinectomies in June 2000.  

Based on this record, the Board finds that the initial 
noncompensable evaluation assigned for the veteran's 
disability by the RO prior to June 5, 2000, accurately 
reflects the medical evidence of record.  Prior to that date 
there was simply no evidence that the veteran's deviated 
nasal septum was manifested by a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  However, at the time of the VA examination 
performed in June 2000 the veteran had essentially a complete 
obstruction on one side and was therefore assigned a 
10 percent evaluation by the RO as of the date of that 
medical evidence.  Again, there was no medical evidence dated 
prior to the date of that examination which showed that the 
veteran had a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

From June 5, 2000, when the veteran was assigned a 10 percent 
evaluation, exclusive of the temporary total evaluation 
assigned under the provisions of 38 C.F.R. § 4.30, the 
veteran has been in receipt of the maximum schedular 
evaluation for his deviated nasal septum.  In addition, the 
veteran is not shown to have any other associated 
symptomatology or disability associated with his deviated 
nasal septum.  Furthermore, the veteran has not contended, 
nor does the evidence demonstrate that this case presents an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards.  The rating schedule has a specific diagnostic 
code for the disability at issue and the veteran's disability 
has not caused marked interference of employment or 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that the evidence does not demonstrate 
entitlement to a noncompensable evaluation for the veteran's 
deviated nasal septum prior to June 5, 2000, or to an 
evaluation in excess of 10 percent, exclusive of the 
temporary total evaluation assigned by the RO, from that 
date.  

Evaluation of Fractured Ribs

A rating decision dated in September 1997 granted service 
connection for residuals of rib injuries.  The rating 
decision specifically granted service connection for 
residuals of a fractured 7th right posterior rib and 
fractures of the 7th and 8th left anterior ribs.  A rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 5299-5297.  The noncompensable evaluation has 
remained in effect since it was initially assigned.  

Under Diagnostic Code 5297 pertaining to the ribs, a 
10 percent evaluation is for assignment for removal of one 
rib or resection of two or more ribs without regeneration.  A 
20 percent evaluation is for assignment for removal of two 
ribs.  The veteran's disability has been rated by analogy to 
this diagnostic code since there is no specific diagnostic 
code pertaining to fractures of the ribs.  But again, in 
every instance where the schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for the compensable evaluation are not met.  
38 C.F.R. § 4.31.  

After reviewing the evidence of record, the Board finds that 
the noncompensable evaluation most nearly approximates the 
veteran's overall disability picture with respect to the 
fractures of his ribs.  At this point, the Board notes that 
the evidence does not demonstrate, nor does the veteran 
contend, that he has had removal or resection of any of his 
ribs.  In this regard, a chest X-ray taken in June 2000 noted 
the presence of old healed fractures of the ribs, but no 
indication of an absence or resection of any ribs.  In 
addition, the veteran's rib fractures have not been shown to 
cause any functional impairment, for example, as in the 
veteran's respiration.  A VA general medical examination 
performed in May 1997 disclosed there was no chest 
tenderness, and no chest tenderness was noted at the time of 
the June 2000 VA respiratory examination.  While that 
examination did note that there was a comment on pulmonary 
function testing that the veteran was in extreme pain around 
the rib cage while he was attempting testing, it was noted 
that the veteran had good testing effort and that the values 
were consistent with a mild obstructive pulmonary disease 
which was diagnosed as probably secondary to smoking.

Based on this record, the Board finds that a noncompensable 
evaluation assigned by the RO accurately reflects the 
veteran's overall disability picture.  The medical evidence 
clearly does not demonstrate that the veteran has had a 
removal or resection of any of his ribs, nor does the veteran 
contend that such is the situation in his case.  Thus, the 
veteran does not meet the criteria set forth in the Schedule 
for Rating Disabilities for the diagnostic code pertaining to 
the ribs.  In addition, the medical evidence does not 
demonstrate that the fracture of the veteran's ribs, which 
have been described as healed, has produced any functional 
impairment in terms of respiration or movement of the chest.  
Under these circumstances, the Board finds that the 
requirements for a compensable evaluation for the veteran's 
rib fractures is not demonstrated.  


ORDER

The issue of service connection for a disability manifested 
by a cough, claimed as secondary to exposure to asbestos, in 
this appeal is dismissed.  

The issue of entitlement to an evaluation in excess of 
60 percent for degenerative joint disease of the lumbar spine 
with disc bulges at L5 - S1 and L4-L5 in this appeal is 
dismissed.

An initial (compensable) evaluation prior to June 5, 2000, 
and to a 10 percent evaluation from June 5, 2000, for a 
deviated nasal septum is denied.  

An initial (compensable) evaluation for residuals of 
fractured ribs of the left side is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the veteran's claim for 
an initial evaluation in excess of 10 percent for 
postoperative residuals of a uvulopalatopharyngoplasty.  In 
this regard, the record appears to reflect that the veteran 
may have additional disability that is associated with this 
service-connected disability, specifically, sleep apnea.  In 
this regard, a May 1997 VA general medical examination 
diagnosed the veteran as having sleep apnea syndrome, by 
history, status post uvulopalatopharyngoplasty and that the 
veteran still had symptoms of sleep apnea.  An October 1998 
VA respiratory examination contained a pertinent diagnosis of 
a history of sleep apnea and snoring diagnosed in the early 
1980's, status post uvulopalatopharyngoplasty surgery for 
snoring and obstructive sleep apnea.  However, a June 2000 VA 
respiratory examination noted a history of snoring and 
possible sleep apnea and indicated that reports of prior 
sleep studies had not been reviewed.  

Under these circumstances, the Board believes that the 
veteran should be afforded a VA examination to more clearly 
delineate the complaints and clinical findings associated 
with this service-connected disability and more clearly 
ascertain whether the veteran has a sleep apnea syndrome, and 
if so, whether it is related to a service-connected 
disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO/AMC should obtain and 
associate with the claims file VA medical 
records pertaining to the veteran from 
the Loma Linda VA Medical Center dated 
from January 2007 to the present date.  

2.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of the postoperative 
residuals of his 
uvulopalatopharyngoplasty.  Any in all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and specify 
which complaints and clinical findings 
are attributable to the service-connected 
disability.  The examiner is also 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to whether the veteran has 
obstructive sleep apnea, and if so, 
whether that disorder is causally or 
etiologically related to, or a residual 
of, the service-connected 
uvulopalatopharyngoplasty.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


